D DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Appeal
In view of the appeal brief filed on 1/27/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EDELMIRA BOSQUES/            Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                            

                                                                                                                                                                                                        
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claimed limitation regarding “each of the first tube and the second tube is configured to ventilate the building freely through the first tube and the second tube” in claims 1 and 9 is deemed to be new matter not supported by the originally filed specification. The disclosure is silent with respect to ventilate the building freely through the first tube and the second tube. Fig. 3 and page 4, lines 21-24 of the current specification disclose a screen 60 positioned in the second tube 38 to inhibit objects and animals from entering the second tube 38.  Figure 4 of current application shows a fan 52 located inside the first tube and second tube and Figure 5 of current application shows a damper 68 located inside the first tube and the second tube. All three embodiments disclosed in the current application include elements (i.e., screen, fan and damper) that would prevent the ventilation of the building freely through the first tube and the second tube. The claimed limitations regarding “the first cap is configured to selectively inhibit air from passing selectively inhibit air from passing through the second tube” in claim 9 is also deemed to be new matter not supported by the originally filed specification. The original filed specification only discloses a first cap 32 is removably positioned on the second end 20 of the first tube 12 to close the second end 20 to inhibit air from passing through the first tube 12 (page 3, lines 25-29 of the specification) and a second cap 54 is removably positioned on the second end 42 of the second tube 38 to inhibit air from passing through the second tube 38 (page 4, lines 19-21 of the specification). The current application does not disclose the first cap and the second cap are capable to selectively inhibit air from passing through the first tube and second tube respectively. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claimed limitation of “freely” in claims 1 and 9 renders the claims vague and indefinite. It is unclear what the claimed “freely” means. The specification does not define the phrase “freely”. All three embodiments disclosed in the specification includes a structure (i. e. a screen 60 in first embodiment as shown in Figs. 103; a fan 52 in second embodiment as shown in Fig. 4; and a damper 68 in third embodiment as shown in Fig. 5) that would obstruct to free flow of air. 
selectively inhibit air from passing through the first tube” and “the second cap is configured to selectively inhibit air from passing through the second tube”. These limitations are unclear because these limitations merely state a function (selectively inhibit air from passing through the first/second tube) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i. e, first cap or second cap, so it is unclear whether the function requires some other structure or is simply a result of operating the caps in a certain manner.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whittington et al. (GB 2300474B).
  	Whittington et al. disclose an air tube assembly 1-6 is configured to be extended through a wall in a building (page 4, lines 14-16) thereby facilitating air to pass through the wall for ventilation (abstract), the assembly comprising: a first tube 1,  the first tube 1 being cylindrical (page 4, line 13) and configured to be extended through an exterior wall in a building thereby facilitating air to pass through the exterior wall; and a second tube 2, the second tube being cylindrical (page 4, line 14) and configured to be extended through the exterior wall of the building thereby facilitating air to pass through the exterior wall, the second tube 2 insertably receiving the first tube 1 wherein each of the first tube 1 and the second tube 2 is configured to ventilate the building freely through the first tube 1 and the second tube 2 (tubes 1, 2 are capable . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Whittington et al. (GB 2300474B) in view of Hardy (GB 2180925A).
 	The air tube assembly of Whittington et al. as above include all that is recited in claims 3 and 6 except for a first flange is coupled to the outer surface of the first tube, the first flange is aligned with the second end of the first tube, the first flange is configured to abut the inside surface of the exterior wall wherein the first tube is extended through the exterior wall a second flange is coupled to the outer surface of the second tube, the second flange is aligned with the second end of the second tube, the second flange is configured to abut the outside surface of the exterior wall wherein the second tube is extended through the exterior wall. Hardy discloses an air tube assembly comprising a first tube 10 and a second tube 13, the first tube 10 has a first end (Fig. 3, right end of tube 10), a second end (Fig. 3, left end of tube 10) and an outer surface extending therebetween  (Fig. 3), the second tube 12 has a first end (Fig. 3, left end of tube 12), a second end (Fig. 3, right end of tube 12), an outer surface and an inner surface (Fig. 3), the first end of the second tube 12 is configured to be positioned in an air space (Fig. 3),  a first flange 14 is coupled to the outer surface of the first tube 10, the first flange 14 is aligned with the second end of the first tube 10, the first flange 14 is configured to abut the inside surface of the exterior wall wherein the first tube is extended through the exterior wall (see 30, 32, 34, 36 in Fig. 4, the first flange 14 is capable to abut the inside surface of the exterior wall when the first tube 10 is inserted from the inside of the external wall of the building), and the second tube a second flange 16 is coupled to the outer surface of the second tube 12, the second flange 16 is aligned with the .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Whittington et al. (GB 2300474B) in view of Starling (GB 1244725).
 	The air tube assembly of Whittington et al. as above includes all that is recited in claim 4 except for a first cap having a first wall and perimeter wall extending away therefrom, the perimeter wall is continuous such that the first cap has a disk shape, the first cap is removably positioned on the second end of the first tube to close the second end wherein the first cap is configured to inhibit air from passing through the first tube.  Starling teaches a concept of providing a first cap 1 having a first wall 5 and perimeter wall extending away therefrom (Fig. 1), the perimeter wall is continuous such that the first cap 1 has a disk shape (Fig. 1), the first cap 1 is removably positioned on the second end of the tube 6 to close the second end wherein the first cap is configured to inhibit air from passing through the tube 6 (Fig. 2, page 2, cols. 41-49). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the air tube assembly of Whittington et al. to include a first cap having a first wall and perimeter wall extending away therefrom, the perimeter wall is continuous such that the first cap has a disk shape, the first cap is removably positioned on the second end of the first tube to close the second end wherein the first cap is configured to inhibit air from passing through the first tube as taught by Starling in order to shut down the air tube assembly to prevent air flow. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Whittington et al. (GB 2300474B) in view of Starling (GB 1244725) and Walkinshaw et al. (US 4,843,786).
. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Whittington et al. (GB 2300474B) in view of Cho (JP 07174380 A).
The air tube assembly of Whittington et al. as above includes all that is recited in claim 8 except for a screen is positioned in the second tube wherein the screen is configured to inhibit objects and animals from entering the second tube, the screen engaging the inner surface of the second tube, the screen is positioned closer to the second end of the second tube than the first end of the second tube. Cho discloses an air tube assembly comprising a screen 16 positioned in the ventilation tube 14 wherein the screen is configured to inhibit objects and animals from entering the ventilation tube 14 (paragraph [0010]), the screen engaging the inner surface of the tube 14 (Figs. 1, 3-4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the air tube assembly of Whittington et al. to include a screen positioned in the ventilation tube extended in the building wall as taught by Cho in order to repellent insect. For the claimed location of the screen in the second tube closer to the second end of the second tube than the first end of the second tube, as Cho discloses the insect repellent net/screen can be attached to the inner end of the vent cap 12, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the air tube assembly of Whittington et al. to position the screen in the second tube closer to the second end of the second tube than the first end of the second tube in order to more quickly repellent the insect. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Whittington et al. (GB 2300474B) in view of Hardy (GB 2180925A), Starling (GB 1244725), Walkinshaw et al. (US 4,843,786) and Cho (JP 07174380 A).
  	Whittington et al. disclose an air tube assembly 1-6 is configured to be extended through a wall in a building (page 4, lines 14-16) thereby facilitating air to pass through the wall for ventilation (abstract), the assembly comprising: a first tube 1, the first tube 1 being cylindrical (page 4, line 13) and configured to be extended through an exterior wall in a building thereby facilitating air to pass through the exterior wall; and a second tube 2, the second tube being cylindrical (page 4, line 14) and configured to be extended through the exterior wall of the building thereby facilitating air to pass through the exterior wall, wherein each of the first tube 2 and the second tube 1 is configured to ventilate the building (Fig. 5, lines 11-13).  Wherein the first tube 1 has a first end (Fig. 2, right end of tube 1), a second end (Fig. 2, left end of tube 1) and an outer surface extending therebetween  (Fig. 2), the first end is configured to be positioned in an air space between an inside surface of the exterior wall and an outside surface of the exterior wall of the building (Fig. 2). Wherein the second tube 2 has a first end (Fig. 2, left end of tube 2), a second end (Fig. 2, right end of tube 2), an outer surface and an inner surface (Fig. 2), the first end of the second tube is configured to be positioned in the air space (Fig. 2). Wherein each of the first tube 1 and second tube 2 is configured to ventilate the building freely through the first tube 1 and the second tube 2 (tubes 1, 2 are capable of being used to ventilate the building freely while installed in a wall of the building, Figs. 2-4, page 5, lines 11-13).  
However, Whittington et al. do not disclose a first flange is coupled to the outer surface of the first tube, the first flange is aligned with the second end of the first tube, the first flange is configured to abut the inside surface of the exterior wall wherein the first tube is extended 
Whittington et al. further do not show a first cap having a first wall and perimeter wall extending away therefrom, the perimeter wall is continuous such that the first cap has a disk shape, the first cap is removably positioned on the second end of the first tube to close the second end wherein the first cap is configured to inhibit air from passing through the first tube; a second cap having a first wall and perimeter wall extending away therefrom, the perimeter wall 
 Whttington et al. further do not show a screen is positioned in the second tube wherein the screen is configured to inhibit objects and animals from entering the second tube, the screen . 
Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy (GB 2180925A) in view of Whittington et al. (GB 2300474B).
 	Hardy discloses an air tube assembly 10-16 is configured to be extended through a wall in a building (page 1, lines 63-70) thereby facilitating air to pass through the wall for ventilation (abstract), the assembly comprising: a first tube 12 being configured to be extended through an exterior wall in a building thereby facilitating air to pass through the exterior wall; and a second tube 10 being configured to be extended through the exterior wall of the building thereby facilitating air to pass through the exterior wall, wherein each of the first tube 12 and the second tube 10 is configured to ventilate the building (Fig. 3, page 1, lines 63-70).  Wherein the first .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hardy (GB 2180925A) in view of Whittington et al. (GB 2300474B) as applied to claim 2 as above, and further in view of Starling (GB 1244725).
 	The air tube assembly of Hardy as modified by Whittington et al. as above includes all that is recited in claim 4 except for a first cap having a first wall and perimeter wall extending away therefrom, the perimeter wall is continuous such that the first cap has a disk shape, the first cap is removably positioned on the second end of the first tube to close the second end wherein the first cap is configured to inhibit air from passing through the first tube.  Starling teaches a concept of providing a first cap 1 having a first wall 5 and perimeter wall extending away therefrom (Fig. 1), the perimeter wall is continuous such that the first cap 1 has a disk shape (Fig. 1), the first cap 1 is removably positioned on the second end of the tube 6 to close the second end wherein the first cap is configured to inhibit air from passing through the tube 6 (Fig. 2, page 2, cols. 41-49). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the air tube assembly of Hardy to include a first cap having a first wall and perimeter wall extending away therefrom, the perimeter wall is continuous such that the first cap has a disk shape, the first cap is removably positioned on the second end of the first tube to close the second end wherein the first cap is configured to inhibit air from passing through the first tube as taught by Starling in order to shut down the air tube assembly to prevent air flow. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hardy (GB 2180925A) in view of Whittington et al. (GB 2300474B) as applied to claim 2 as above, and further in view of Starling (GB 1244725) and Walkinshaw et al. (US 4,843,786).
. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hardy (GB 2180925A) in view of Whittington et al. (GB 2300474B) as applied to claim 5 as above, and further in view of Cho (JP 07174380 A).
The air tube assembly of Hardy as modified by Whittington et al. as above includes all that is recited in claim 8 except for a screen is positioned in the second tube wherein the screen is configured to inhibit objects and animals from entering the second tube, the screen engaging the inner surface of the second tube, the screen is positioned closer to the second end of the second tube than the first end of the second tube. Cho discloses an air tube assembly comprising a screen 16 positioned in the ventilation tube 14 wherein the screen is configured to inhibit objects and animals from entering the ventilation tube 14 (paragraph [0010]), the screen engaging the inner surface of the tube 14 (Figs. 1, 3-4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the air tube assembly of Hardy to include a screen positioned in the ventilation tube extended in the building wall as taught by Cho in order to repellent insect. For the claimed location of the screen in the second tube closer to the second end of the second tube than the first end of the second tube, as Cho discloses the insect repellent net/screen can be attached to the inner end of the vent cap 12, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the air tube assembly of Hardy to position the screen in the second tube closer to the second end of the second tube than the first end of the second tube in order to more quickly repellent the insect. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hardy (GB 2180925A) in view of Whittington et al. (GB 2300474B), Starling (GB 1244725), Walkinshaw et al. (US 4,843,786) and Cho (JP 07174380 A).
 	Hardy discloses an air tube assembly 10-16 is configured to be extended through a wall in a building (page 1, lines 63-70) thereby facilitating air to pass through the wall for ventilation (abstract), the assembly comprising: a first tube 12 being configured to be extended through an exterior wall in a building thereby facilitating air to pass through the exterior wall; and a second tube 10 being configured to be extended through the exterior wall of the building thereby facilitating air to pass through the exterior wall, wherein each of the first tube 12 and the second tube 10 is configured to ventilate the building (Fig. 3, page 1, lines 63-70).  Wherein the first tube 12 has a first end (Fig. 3, left end of tube 12), a second end (Fig. 3, right end of tube 12) and an outer surface extending therebetween  (Fig. 3), the first end is configured to be positioned in an air space between an inside surface of the exterior wall and an outside surface of the exterior wall of the building,  a first flange 16 is coupled to the outer surface of the first tube 12, the first flange 16 is aligned with the second end of the first tube 12, the first flange 16 is configured to abut the inside surface of the exterior wall wherein the first tube is extended through the exterior wall (page 1, lines 63-73, Fig. 3), and a second flange 14 is coupled to the outer surface of the second tube 10, the second flange 14 is aligned with the second end of the second tube 10, the second flange 14 is configured to abut the outside surface of the exterior wall wherein the second tube 10 is extended through the exterior wall (page 1, lines 63-73, Fig. 3).   Wherein the second tube 10 has a first end (Fig. 3, right end of tube 10), a second end (Fig. 3, left end of tube 10), an outer surface and an inner surface (Fig. 3), the first end of the second tube is configured to be positioned in the air space (Fig. 3).  

 	Hardy also does not show a first cap having a first wall and perimeter wall extending away therefrom, the perimeter wall is continuous such that the first cap has a disk shape, the first cap is removably positioned on the second end of the first tube to close the second end wherein the first cap is configured to inhibit air from passing through the first tube; a second cap having a first wall and perimeter wall extending away therefrom, the perimeter wall of the second cap is continuous such that the second cap has a disk shape, the second cap is removably positioned on the second end of the second tube to close the second end of the second tube wherein the second cap is configured to inhibit air from passing through the second tube.  Starling teaches a concept of providing a cap 1 having a first wall 5 and perimeter wall extending away therefrom (Fig. 1), the perimeter wall is continuous such that the  cap 1 has a disk shape (Fig. 1), the  cap 1 is removably positioned on the second end of the tube 6 to close the second end wherein the cap is configured to inhibit air from passing through the tube 6 (Fig. 2, page 2, cols. 41-49). Walkinshaw et al. teach a concept of provide removable caps to the air intake openings to the living space 10 and to the outdoors 10’ (i.e. inside surface of the exterior wall and outside 
Hardy further does not show a screen is positioned in the second tube wherein the screen is configured to inhibit objects and animals from entering the second tube, the screen engaging the inner surface of the second tube, the screen is positioned closer to the second end of the second tube than the first end of the second tube. Cho discloses an air tube assembly comprising a screen 16 positioned in the ventilation tube 14 wherein the screen is configured to inhibit objects and animals from entering the ventilation tube 14 (paragraph [0010]), the screen engaging the inner surface of the tube 14 (Figs. 1, 3-4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the air tube assembly of Hardy to include a screen positioned in the ventilation tube extended in the building wall as taught by Cho in order to repellent insect. For the claimed location of the screen in the second tube closer to the second end of the second tube than the first end of the second . 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new ground rejections above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Claim 1 is also anticipated by Spear et al. (US 2016/0131289).  Spear et al. disclose all the claimed structure, i.e. an air tube assembly 10 comprising a first cylindrical tube 14, a second cylindrical tube 12, the second tube 12 insertably receiving the first tube 14 wherein each of the first tube and the second tube is configured to ventilate the building freely through the first tube and the second tube. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY